Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filing of 12-21-2020. Claims 1-2, 4-9, 11-15 and 17-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 


Claims 1-2, 5-9, 12-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallen (20190099226 A1) in view of Kockro (WO 02/100285 A1) and Jones et al. (“Jones”  20180012416 A1).
 
Claim 1: Hallen discloses a system, comprising: at least one processor; and a memory medium that is coupled to the at least one processor and that includes instructions, when executed by the at least one processor, cause the system to: 
display a graphical user interface that includes at least one icon via a display (Figure 4a and Paragraphs 12 and 61); 
receive a first image from an image sensor (Figure 4a and Paragraphs 68; image from camera); 
determine, from the first image and a digital model of surgical tooling equipment, a first position of the surgical tooling equipment within the first image (Figure 4a: 404/406 and Paragraph 56); 
display a cursor of the graphical user interface at a second position associated with the first position; receive a second 
Hallen discloses a second image and the position of the surgical tool (Figures 11b-c; plurality of images and Paragraph Figure 4a: 404/406 and Paragraph 56; provides position of tools).
Similar features from Hallen are cited for reference and to further expound on the limitations below Kockro is disclosed.
Kockro is provided to disclose to determine, from the second image and the digital model of surgical tooling equipment, a third position of the surgical tooling equipment within the second image; display the cursor of the graphical user interface at a fourth position associated with the third position (Hallen discloses similar but not explicit features in Paragraphs 13 and 64-65; pointer moved; 59 views selected);
receive user input while coordinates of the at least one icon include the fourth position (Hallen discloses similar but not explicit features in Paragraphs 81, 84-85, 97; inputs selection options on different areas of display);
determine from the user input; change data displayed by the graphical user interface according to the input (Hallen discloses similar but not explicit features in Paragraphs 61, 97 and 106; icons with selection options) and (Hallen discloses similar but not explicit features Paragraphs 106 and Figures 11b-11c); In Kockro see Page 12, Line 3-Page 14, Line 3.
Kockro provides an ability to determine a position of the tool within the interface, the tool can be moved through a plurality of positions that execute different capabilities within the system. The secondary positions allow for the activation of icons that can be selected and will change data within the graphical display. 
Hallen discloses a similar system as also cited with the limitations, however what is captured in Kockro is the graphical features and selection capabilities overlaid within the image. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in other to provide overlay selection capability in the system of Hallen as taught by Kockro. One would have been motivated to provide the functionality because it adds an additional visual feature to overlay functions and also allows the tools to be more easily navigated and accessed. 


Last, Hallen may not explicitly disclose one of a plurality patterns of movement associated with a movement of the surgical tooling equipment that indicates an input type; and in response to determining the input type, change data displayed by the graphical user interface according to the input type (Kockro discloses some pattern of movement Page 12, Lines 3-27).
Further Jones is disclosed with a graphical system that allows pattern of movements (i.e. gestures) that provide an input type, the gestures are recognized within the view and trigger a change of data within the interface (Figure 13 and Paragraphs 27, 33, 51 and 118; gesture allows user to select various visualization modes).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in other to provide gestures/movements within the pane to execute inputs for Hallen as taught by Jones. One would have been motivated to provide the functionality because it adds a level of operability by expanding the input options for improved user interaction and experience. 


Claim 2: Hallen, Kockro and Jones disclose a system of claim 1, wherein, to receive the user input, the instructions further cause the system to receive a third image from the image sensor; and wherein, to determine that the user input, the instructions further cause the system to determine, based at least on the second and third images and the digital model, a change in a number of pixels associated with the surgical tooling equipment that indicates a change in distance of the surgical tooling equipment to the image sensor (Hallen: Paragraphs 8; distance 38; zoom depths and 102; pixel and Kockro: Page 11, Lines 5-8 zoom).
Claim 5:  Hallen, Kockro and Jones disclose a system of claim 1, wherein the instructions further cause the system to: store, via the memory medium, at least a portion of the first image, the second image, or a third image in response to determining that the input type that indicates a selection (Hallen: Paragraphs 38, 40, 45, 75; system provides system and features and preferences stored in memory and 59; plurality of views are part of system features). 
Claim 6: Hallen, Kockro and Jones disclose a system of claim 1, wherein the instructions further cause the system to: advance a workflow associated with a surgery to a next step of the workflow (Hallen: Figure 5a and Paragraphs 68-70). 
Claim 7: Hallen, Kockro and Jones disclose a system of claim 1, further comprising: a microscope integrated display; wherein the microscope integrated display includes the display (Hallen: Paragraphs 3 and 42 and Kockro: Page 11, Lines 1-12; microscope). 
Claims 8 and 14 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claims 9 and 15 are similar in scope to claim 2 and therefore rejected under the same rationale.
Claims 12 and 18 are similar in scope to claim 5 and therefore rejected under the same rationale.
Claims 13 and 19 are similar in scope to claim 6 and therefore rejected under the same rationale.
Claim 20 is similar in scope to claim 7 and therefore rejected under the same rationale. 





Response to Arguments
Applicant's arguments have been fully considered and have been addressed with the inclusion of Jones. Jones provides gestures that are captured to execute a graphical display presentation. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Guthrie 5230623 “Operating pointer with interactive computergraphics” Figure 3 

Fram 20170161448 A1 “SYSTEMS AND USER INTERFACES FOR DYNAMIC INTERACTION WITH TWO-AND THREE-DIMENSIONAL MEDICAL IMAGE DATA USING HAND GESTURES” [0092]



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ajay Bhatia can be reached on 571-272-3906. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        1-12-2021